            Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 1 of 25                                  FILED
                                                                                                  2018 Oct-17 PM 05:18
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 MELVIN GROSS, On Behalf of Himself and All             )
 Others Similarly Situated,                             )       Case No.
                                                        )
                        Plaintiff,                      )
                                                        )
                 v.                                     )       CLASS ACTION COMPLAINT
                                                        )
 ENERGEN CORPORATION, JONATHAN Z.                       )
 COHEN, KENNETH W. DEWEY, M. JAMES                      )       JURY TRIAL DEMANDED
 GORRIE, JAY GRINNEY, WILLIAM G.                        )
 HARGETT, FRANCES POWELL HAWES,                         )
 VINCENT J. INTRIERI, ALAN A. KLEIER,                   )
 LORI A. LANCASTER, and JAMES T.                        )
 MCMANUS, II,                                           )
                                                        )
                        Defendants,                     )
                                                        )

       Plaintiff Melvin Gross (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                     NATURE OF THE ACTION

       1.        Plaintiff brings this class action on behalf of the public stockholders of Energen

Corporation (“Energen” or the “Company”) against Energen and the members of its Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Sections 14(a) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15.U.S.C. §§ 78n(a), 78t(a),

and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. 240.14a-9, and to

enjoin the vote on a proposed transaction, pursuant to which Energen will be acquired by

Diamondback Energy, Inc. (“Diamondback”) through Diamondback’s wholly-owned subsidiary
            Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 2 of 25



Sidewinder Merger Sub Inc. (“Merger Sub”) (the “Proposed Transaction”).

       2.        On August 14, 2018, Energen and Diamondback issued a joint press release

announcing they had entered into an Agreement and Plan of Merger (the “Merger Agreement”).

Under the terms of the Merger Agreement, Energen stockholders will be entitled to receive 0.6442

of a share of Diamondback common stock per Energen common share (the “Merger

Consideration”). The Proposed Transaction is valued at approximately $9.2 billion.

       3.        On September 13, 2018, Diamondback and Energen filed a joint proxy

statement/prospectus on Form S-4 (as amended on October 11, 2018, the “Registration

Statement”) with the SEC.       The Registration Statement, which recommends that Energen

stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information concerning, among other things: (i) Energen’s and Diamondback’s financial

projections, relied upon by the Company’s financial advisors, J.P. Morgan Securities LLC (“J.P.

Morgan”) and Tudor Pickering Holt & Co Advisors LP (“TPH”) in their financial analyses; (ii)

the data and inputs underlying the financial valuation analyses that support the fairness opinions

provided by J.P. Morgan and TPH; (iii) the background process leading to the Proposed

Transaction; and (iv) Energen insiders’ potential conflicts of interest. The failure to adequately

disclose such material information constitutes a violation of Sections 14(a) and 20(a) of the

Exchange Act as Energen stockholders need such information in order to cast a fully-informed

vote in connection with the Proposed Transaction.

       4.        In short, unless remedied, Energen’s public stockholders will be forced to make a

voting decision on the Proposed Transaction without full disclosure of all material information

concerning the Proposed Transaction being provided to them. Plaintiff seeks to enjoin the




                                                2
              Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 3 of 25



stockholder vote on the Proposed Transaction unless and until such Exchange Act violations are

cured.

                                  JURISDICTION AND VENUE

         5.        This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

         6.        This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

         7.        Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place, where

most of the documents are electronically stored, and where the evidence exists. Energen is

headquartered in this District. Moreover, each of the Individual Defendants, as Company officers

or directors, either resides in this District or has extensive contacts within this District.

                                              PARTIES

         8.        Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Energen common stock.

         9.        Energen is an Alabama corporation and maintains its principal executive offices

at 605 Richard Arrington Jr. Boulevard North, Birmingham, Alabama 35203. Energen is an oil-

focused exploration and production company. The Company’s common stock is traded on the

New York Stock Exchange under the ticker symbol “EGN.”



                                                   3
          Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 4 of 25




        10.      Defendant Jonathan Z. Cohen (“Cohen”) has been a director of the Company since

March 2018.

        11.      Defendant Kenneth W. Dewey (“Dewey”) has been a director of the Company

since 2007.

        12.      Defendant M. James Gorrie (“Gorrie”) has been a director of the Company since

2014.

        13.      Defendant Jay Grinney (“Grinney”) has been a director of the Company since

2012.

        14.      Defendant William G. Hargett (“Hargett”) has been a director of the Company

since 2015.

        15.      Defendant Frances Powell Hawes (“Hawes”) has been a director of the Company

since 2013.

        16.      Defendant Vincent J. Intrieri (“Intrieri”) has been a director of the Company since

March 2018.

        17.      Defendant Alan A. Kleier (“Kleier”) has been a director of the Company since

2015.

        18.      Defendant Lori A. Lancaster (“Lancaster”) has been a director of the Company

since 2017.

        19.      Defendant James T. McManus, II (“McManus”) has been Chief Executive Officer

(“CEO”) of the Company since July 2007, Chairman of the Board since January 2008, and a

director of the Company since 2006. Defendant McManus has held various positions with Energen

and its subsidiaries since 1986.



                                                 4
          Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 5 of 25




        20.      The defendants identified in paragraphs 10-19 are collectively referred to herein

as the “Board” or the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

        21.      Diamondback is a Delaware corporation, with its principal executive offices

located at 500 West Texas, Suite 1210, Midland, Texas 79701. Diamondback is an independent

oil and natural gas company engaged in the acquisition, development, exploration and exploitation

of onshore oil and natural gas reserves in the Permian Basin. Diamondback’s common stock is

traded on the NASDAQ Global Select Market under the ticker symbol “FANG.”

        22.      Merger Sub is an Alabama corporation and a direct wholly-owned subsidiary of

Diamondback.

                              CLASS ACTION ALLEGATIONS

        23.      Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of all persons and entities that own Energen common stock (the

“Class”). Excluded from the Class are defendants and their affiliates, immediate families, legal

representatives, heirs, successors or assigns and any entity in which defendants have or had a

controlling interest.

        24.      This action is properly maintainable as a class action under Rule 23 of the Federal

Rules of Civil Procedure. The Class is so numerous that joinder of all members is impracticable.

While the exact number of Class members is unknown to Plaintiff at this time and can only be

ascertained through discovery, Plaintiff believes that there are thousands of members in the Class.

As of August 13, 2018, there were 97,559,685 shares of Energen common stock outstanding. All

members of the Class may be identified from records maintained by Energen or its transfer agent



                                                 5
          Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 6 of 25



and may be notified of the pendency of this action by mail, using forms of notice similar to that

customarily used in securities class actions.

        25.      Questions of law and fact are common to the Class and predominate over

questions affecting any individual Class member, including, inter alia:

                (a)     Whether defendants have violated Section 14(a) of the Exchange Act and

Rule 14a-9 promulgated thereunder;

                (b)     Whether the Individual Defendants have violated Section 20(a) of the

Exchange Act; and

                (c)     Whether Plaintiff and the other members of the Class would suffer

irreparable injury were the Proposed Transaction consummated.

        26.      Plaintiff will fairly and adequately protect the interests of the Class, and has no

interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent. Plaintiff

has retained competent counsel experienced in litigation of this nature.

        27.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the

management of this action that would preclude its maintenance as a class action.

        28.      Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                 SUBSTANTIVE ALLEGATIONS

Background of the Company and Sale Process

        29.      Energen is an oil and natural gas company engaged in the exploration,

development and production of oil, natural gas liquids and natural gas. The Company’s operations



                                                   6
         Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 7 of 25



occur in the Permian Basin and are conducted through Energen’s subsidiary, Energen Resources

Corporation (“Energen Resources”). Energen’s operations focus on increasing production and

adding proved reserves through the development of oil, natural gas liquids and natural gas

properties. At the end of 2017, the Company’s proved reserves totaled 444 million barrels of oil

equivalent (“MMBOE”).

       30.      On May 8, 2018, Energen announced its first quarter 2018 financial results. For

the quarter, the Company produced 97.4 thousand barrels of oil equivalent per day (“MBOED”),

exceeding its guidance midpoint by 4%. Adjusted EBITDAX was $240.6 million, exceeding

internal expectations by approximately 10%, compared to adjusted EBITDAX of $95.6 million in

the first quarter of 2017. Defendant McManus commented on Energen’s financial results, noting:

       In the first quarter of 2018, Energen built on the strong execution, growth, and
       financial strength it demonstrated in 2017. . . . Our Generation 3 completions
       continued to drive production outperformance and, in combination with execution
       excellence, resulted in wells being placed on production earlier than planned.
       Additionally, our first Gen 3 completions on two Cline wells in different areas of
       the Midland Basin are delivering exciting results.

       We are pleased to report that we have all of the rigs and services lined up to execute
       on our 2018 drilling and development plans. We have strong arrangements in place
       to provide flow assurance for our oil and gas production. And we have high-quality,
       oil-focused assets with attractive rates of return and an outstanding balance sheet. .
       . . In short, we are extremely pleased with our performance in the quarter and
       confident that Energen is well-positioned to continue delivering strong results and
       creating shareholder value.

       31.      Energen’s financial success continued with Energen announcing strong second

quarter 2018 financial results on August 7, 2018. Notably, the Company’s production of 97.4

MBOED exceeded guidance midpoint by 7% and the top end of guidance range by 3%. Energen

increased production guidance for the third and fourth quarters of 2018 by 6.5% and 4%,

respectively. The Company’s adjusted EBITDAX for the quarter was $244.8 million, exceeding

internal expectations by approximately 11%, and compared to adjusted EBITDAX of $142.2

                                                 7
          Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 8 of 25



million in the second quarter of 2017. Defendant McManus commented on the quarter’s financial

results, stating:

        In the second quarter of 2018, Energen continued to build on its track record of
        execution, growth, and financial strength. . . . Wells completed with our Generation
        3 frac design drove a 7 percent production beat to our guidance midpoint; and with
        three more months of outperformance and solid execution in hand, we are very
        pleased to be raising our estimated production targets for the remainder of 2018.

        At the midpoint of our new guidance range for 2018, Energen will reach a milestone
        by producing more than 100,000 boe per day for the first time in company history.
        . . . Our hedge program helps mitigate the negative impact of a temporary widening
        of basis differentials, and we have solid arrangements in place to provide flow
        assurance for our oil and gas production. These factors, together with the rigs and
        services we need in place, will allow us to continue focusing on execution as we
        implement our robust drilling and development plans.

        In short, we are extremely pleased with our performance in the quarter and
        confident that Energen is well-positioned to continue delivering strong results and
        creating shareholder value. . . .

        32.         Following pressure from activist investor Corvex Management LP (“Corvex”), at

a March 6, 2018 meeting, the Board determined to conduct a review of the Company’s business

plans and potential strategic alternatives.

        33.         On June 5, 2018, the Board authorized Company management and the Company’s

financial advisors to contact other companies in the industry regarding a strategic combination

with Energen. Following this outreach, three companies including Diamondback and oil and gas

companies referred to in the Registration Statement as “Company A” and “Company B”, entered

into non-disclosure agreements (“NDAs”) with Energen. The Registration Statement fails to

disclose whether these NDAs include standstill provisions that are still in effect and operate to

preclude these parties from submitting topping bids for the Company.

        34.         On August 1, 2018, Diamondback submitted a proposal to acquire the Company

for $85 per share in an all-stock transaction, which implied an exchange ratio of 0.6442 of a



                                                  8
         Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 9 of 25



Diamondback share per Energen share.

       35.      On August 14, 2018, J.P. Morgan and TPH each rendered their fairness opinions.

The Board then approved the Merger Agreement. That afternoon, Energen and Diamondback

finalized and executed the Merger Agreement.

The Proposed Transaction

       36.      On August 14, 2018, Diamondback and Energen issued a joint press release

announcing the Proposed Transaction. The press release stated, in relevant part:

       MIDLAND, Texas --Aug. 14, 2018-- Diamondback Energy, Inc. (NASDAQ:
       FANG) (“Diamondback” or the “Company”) and Energen Corporation (NYSE:
       EGN) or (“Energen”), today announced that they have entered into a definitive
       agreement under which Diamondback will acquire Energen in an all-stock
       transaction valued at approximately $9.2 billion, including Energen’s net debt of
       $830 million as of June 30, 2018. The consideration will consist of 0.6442 shares
       of Diamondback common stock for each share of Energen common stock,
       representing an implied value to each Energen shareholder of $84.95 per share
       based on the closing price of Diamondback common stock on August 13, 2018. The
       transaction was unanimously approved by the Board of Directors of each company.

                                               ***

        “This transaction represents a transformational moment for both Diamondback and
       Energen shareholders as they are set to benefit from owning the premier large cap
       Permian independent with industry leading production growth, operating
       efficiency, margins and capital productivity supporting an increasing capital return
       program. The Energen team has done an outstanding job assembling a portfolio of
       Tier One acreage in both the Midland and Delaware basins, which, when combined
       with Diamondback’s current portfolio, will present an extended runway for
       Diamondback’s record of best-in-class execution and low-cost operations. This
       transaction also adds critical mass for driving capital efficiencies in what is now
       truly becoming a manufacturing business. I expect the pro forma company to be
       able to grow at industry leading rates while returning capital at a competitive yield,”
       stated Travis Stice, Chief Executive Officer of Diamondback.

       Mr. Stice continued, “We look forward to welcoming Energen’s employees as
       members of the Diamondback team, and applaud them for the hard work and
       dedication they have put forth to create this opportunity for the two teams to
       become one. The synergies provided in this transaction, as well as the opportunities
       for capital improvements provided by increased size and scale, create a truly
       outstanding value proposition. The combined company’s expected production

                                                 9
        Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 10 of 25



       growth, capital productivity and cost structure will enhance our free cash flow
       profile to grow our long-term capital return program.”

       James McManus, Chairman and Chief Executive Officer of Energen, stated, “We
       are very pleased about this transaction and believe the combination of the two
       companies’ quality assets, track record of execution, and peer-leading cost
       structures will form an even stronger, large-cap independent producer uniquely
       positioned to drive growth and development in the Permian Basin. This transaction
       is the outcome of a comprehensive strategic review by Energen’s Board with the
       assistance of our outside advisors. The process examined our business plan,
       competitive positioning, and strategic alternatives. We believe this all-stock
       transaction with Diamondback is the best path forward for our company and
       provides Energen shareholders with an excellent value for their investment, now
       and in the future.”

       Mr. McManus added, “I also want to take this opportunity to recognize Energen’s
       biggest strength, our employees, and publicly thank them for their dedication and
       hard work in driving Energen’s success.”

       TRANSACTION DETAILS

       Under the terms of the definitive merger agreement, shareholders of Energen will
       receive 0.6442 shares of Diamondback common stock in exchange for each share
       of Energen common stock, representing an implied value to each Energen
       shareholder of $84.95 per share based on the closing price of Diamondback
       common stock on August 13, 2018. The consideration represents an approximately
       19% premium to Energen’s closing price of $71.36 on August 13, 2018. Upon
       closing the transaction, Diamondback shareholders will own approximately 62% of
       the combined company, and Energen shareholders will own approximately 38%.
       The resulting capital structure is consistent with Diamondback’s strategy of
       maintaining a conservative financial profile and will accelerate the Company’s path
       to an investment grade credit rating profile.

       The transaction, which is expected to be completed by the end of the fourth quarter
       of 2018, is subject to the approval of both Diamondback and Energen shareholders,
       the satisfaction of certain regulatory approvals and other customary closing
       conditions.

       Upon closing, Diamondback’s Board of Directors and executive team will remain
       unchanged. Additionally, the Company will continue to be headquartered in
       Midland, Texas.

Insiders’ Interests in the Proposed Transaction

       37.      Energen insiders are the primary beneficiaries of the Proposed Transaction, not



                                               10
        Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 11 of 25



the Company’s public stockholders.        The Board and the Company’s executive officers are

conflicted because they will have secured unique benefits for themselves from the Proposed

Transaction not available to Plaintiff and Energen’s public stockholders.

       38.         Notably, it appears that certain Company insiders may have secured positions for

themselves upon completion of the Proposed Transaction. According to the joint press release

announcing the Proposed Transaction, Diamondback CEO Travis Stice, is quoted as stating, “[w]e

look forward to welcoming Energen’s employees as members of the Diamondback team, and

applaud them for the hard work and dedication they have put forth to create this opportunity for

the two teams to become one.”

       39.         If they are terminated in connection with the Proposed Transaction, Energen’s

named executive officers stand to receive substantial cash severance payments, as set forth in the

following table:




The Registration Statement Contains Material Misstatements and Omissions

       40.         The defendants filed a materially incomplete and misleading Registration

Statement with the SEC and disseminated it to Energen’s stockholders.            The Registration

Statement misrepresents or omits material information that is necessary for the Company’s

stockholders to make an informed decision whether to vote their shares in favor of the Proposed

Transaction.

       41.         Specifically, as set forth below, the Registration Statement fails to provide

Company stockholders with material information or provides them with materially misleading

                                                 11
         Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 12 of 25



information concerning: (i) Energen’s and Diamondback’s financial projections, relied upon by

the Company’s financial advisors, J.P. Morgan and TPH, in their financial analyses; (ii) the data

and inputs underlying the financial valuation analyses that support the fairness opinions provided

by J.P. Morgan and TPH; (iii) the background process leading to the Proposed Transaction; and

(iv) Energen insiders’ potential conflicts of interest. Accordingly, Energen stockholders are being

asked to make a voting decision in connection with the Proposed Transaction without all material

information at their disposal.

Material Omissions Concerning Energen’s and Diamondback’s Financial Projections

       42.       The Registration Statement is materially deficient because it fails to disclose

material information relating to the Company’s intrinsic value and prospects going forward.

       43.       First, the Registration Statement omits material information regarding Energen

management’s financial projections and the financial analyses performed by the Company’s

financial advisors J.P. Morgan and TPH.

       44.       For example, in connection with J.P. Morgan’s Net Asset Value Analysis (“NAV”)

for Energen, the Registration Statement states:

       J.P. Morgan calculated the present value, as of June 30, 2018, of unlevered free
       cash flows that Energen is expected to generate from the calendar year 2018 onward
       using the Energen forecasts and assuming (i) NYMEX strip pricing through 2022,
       with prices held flat thereafter (which we refer to as “Strip + LT Held Flat Pricing”),
       (ii) NYMEX strip pricing through 2022, with prices escalated at 3% per year
       thereafter with a cap of $60.00 per barrel of oil and $3.00 per million British thermal
       units (which we refer to as “Mmbtu”) (which we refer to as “Strip + LT Escalation
       Pricing”) and (iii) Wall Street consensus pricing (which we refer to as “Consensus
       Pricing”), which pricing assumptions were reviewed and authorized by Energen’s
       management.

Registration Statement at 101. The Registration Statement further sets forth:

       J.P. Morgan also calculated the present value, as of June 30, 2018, of unlevered free
       cash flows that Diamondback is expected to generate (excluding cash flows
       generated from Viper Energy Partners LP (which we refer to as “Viper”) and Rattler

                                                  12
         Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 13 of 25



       Midstream Partners LP (which we refer to as “Rattler”) pipeline and Fasken Center
       office buildings in Midland, Texas where Diamondback’s corporate offices are
       located (which we refer to as “Fasken”) real estate assets, which were each valued
       separately, as described below) from the calendar year 2018 onward using the
       Diamondback forecasts and assuming (i) Strip + LT Held Flat Pricing, (ii) Strip +
       LT Escalation Pricing and (iii) Consensus Pricing, which pricing assumptions were
       reviewed and authorized by Energen’s management.

Id. at 101-02. Similarly, in connection with TPH’s Discounted Cash Flow Analyses (“DCFs”), the

Registration Statement states, “TPH performed separate discounted cash flow analyses of Energen

and Diamondback by calculating the estimated present value as of June 30, 2018 of the standalone

unlevered cash flows that Energen and Diamondback, in each case, were forecasted to generate.”

Id. at 110.    The Registration Statement fails, however, to disclose the Company’s and

Diamondback’s unlevered free cash flows, including the definition of unlevered free cash flows

and the line items used to calculate Energen’s and Diamondback’s unlevered free cash flows,

utilized by J.P. Morgan in its respective NAV, and by TPH in its DCFs, for Energen and

Diamondback.

       45.       In addition, the Registration Statement sets forth that “TPH calculated the

companies’ terminal values by applying EBITDAX multiples . . . to each of Energen’s and

Diamondback’s estimated 2023 EBITDAX, as set forth in the forecasts. . . .” Id. Yet, the

Registration Statement fails to disclose each of Energen’s and Diamondback’s estimated 2023

EBITDAX utilized by TPH in its DCFs for Energen and Diamondback.

       46.       Moreover, the Registration Statement states that, “[i]n arriving at its opinion, J.P.

Morgan, among other things . . . reviewed . . . the estimated amount and timing of the cost savings

and related expenses and synergies expected to result from the merger (which we refer to for the

purposes of this section as the “Synergies”). . . .” Id. at 94. The Registration Statement also states

that “[i]n connection with rendering its opinion, TPH reviewed, among other things . . . certain



                                                 13
         Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 14 of 25



synergies projected by the managements of Energen and Diamondback to result from the

transactions (which we refer to for the purposes of this section as the “synergies”).” Id. at 105-06.

However, the Registration Statement wholly omits the synergies reviewed by each of J.P. Morgan

and TPH in connection with the rendering of their fairness opinions.

       47.       The omission of this information renders the statements in the “Opinion of J.P.

Morgan, Energen’s Financial Advisor,” “Opinion of TPH, Energen’s Financial Advisor,” “Certain

Energen Unaudited Prospective Financial Information,” and “Certain Diamondback Unaudited

Prospective Financial Information” sections of the Registration Statement false and/or materially

misleading in contravention of the Exchange Act.

Material Omissions Concerning J.P. Morgan’s and TPH’s Financial Analyses

       48.       The Registration Statement describes J.P. Morgan’s and TPH’s fairness opinions

and the various valuation analyses performed in support of their opinions.            However, the

description of J.P. Morgan’s and TPH’s fairness opinions and analyses fails to include key inputs

and assumptions underlying these analyses.        Without this information, as described below,

Energen’s public stockholders are unable to fully understand these analyses and, thus, are unable

to determine what weight, if any, to place on J.P. Morgan’s and TPH’s fairness opinions in

determining whether to vote in favor of the Proposed Transaction. This omitted information, if

disclosed, would significantly alter the total mix of information available to Energen’s

stockholders.

       49.       With respect to J.P. Morgan’s NAV for Energen, the Registration Statement fails

to disclose: (i) the unlevered free cash flows Energen is expected to generate from calendar year

2018 onward; (ii) quantification of the inputs and assumptions underlying the discount rate range

of 9% to 11%; and (iii) quantification of the adjustments made by J.P. Morgan to the Company’s



                                                 14
         Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 15 of 25



projected cash flows, including: (a) Energen’s hedges, (b) projected general and administrative

expenses, (c) projected cash taxes, (d) net debt as of June 30, 2018, and (e) stock appreciation

rights, utilized by J.P. Morgan in its NAV.

       50.       With respect to J.P. Morgan’s NAV for Diamondback, the Registration Statement

fails to disclose: (i) the unlevered free cash flows Diamondback is expected to generate from

calendar year 2018 onward, (excluding cash flows generated from Viper Energy Partners LP

(“Viper”) and Rattler Midstream Partners LP (“Rattler”) pipeline and Fasken Center office

buildings in Midland, Texas real estate assets; (ii) quantification of the inputs and assumptions

underlying the discount rate range of 8.50% to 10.50%; and (iii) quantification of the adjustments

made by J.P. Morgan to Diamondback’s projected cash flows, including: (a) Diamondback’s

hedges, (b) projected general and administrative expenses, (c) projected cash taxes, (d) the value

of Rattler’s pipeline and Fasken real estate assets, (d) the value of Viper’s royalty cash flows, and

(e) net debt as of June 30, 2018, utilized by J.P. Morgan in its NAV.

       51.       With respect to TPH’s DCFs of Energen and Diamondback, the Registration

Statement fails to disclose: (i) the unlevered free cash flows that each of Energen and

Diamondback were forecasted to generate; (ii) each of Energen’s and Diamondback’s estimated

2023 EBITDAX; (iii) quantification of the inputs and assumptions underlying the discount rates

ranging from 8.0% to 10.0% utilized by TPH in its DCF of each company; (iv) the basis for

applying EBITDAX multiples ranging from 5.00x to 7.00x in the case of Energen, and 7.00x to

9.00x in the case of Diamondback; (v) the value of Energen’s and Diamondback’s respective

corporate items utilized by TPH in the analyses; and (vi) the perpetuity growth rates for each of

Energen and Diamondback implied by the analyses.




                                                 15
         Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 16 of 25



        52.      With respect to TPH’s respective NAV of Energen and Diamondback, the

Registration Statement fails to disclose: (i) Energen’s and Diamondback’s respective (a) cash

flows generated by the estimated proved developed producing (“PDP”) reserves and undeveloped

resources, (b) future estimated effects of hedging, (c) with respect to Diamondback only, the value

of Viper and Rattler net to diamondback’s ownership interest in each entity, (d) future estimated

effects of general and administrative expenses and taxes, (e) net debt, and (f) with respect to

Energen, certain stock appreciation rights; and (ii) quantification of the inputs and assumptions

underlying the discount rates ranging from 8.0% to 10.0% utilized by TPH in the analysis.

        53.      With respect to TPH’s Illustrative Discounted Future Value analysis for the

combined company pro forma for the merger, the Registration Statement fails to disclose: (i)

projected pro forma EBITDAX including certain synergies; (ii) the value of pro forma corporate

items; and (iii) quantification of the inputs and assumptions underlying the discount rate of 9.6%.

        54.      With respect to J.P. Morgan’s Transaction Multiples Analysis, the Registration

Statement fails to disclose: (i) the individual multiples and financial metrics for each of the selected

transactions analyzed by J.P. Morgan in the analysis or, at a minimum, the high, low, mean and

median multiples; and (ii) any benchmarking analyses for Energen in relation to the target

companies analyzed by J.P. Morgan.

        55.      When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        56.      The omission of this information renders the statements in the “Opinion of J.P.

Morgan, Energen’s Financial Advisor” and “Opinion of TPH, Energen’s Financial Advisor”




                                                  16
         Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 17 of 25



sections of the Registration Statement false and/or materially misleading in contravention of the

Exchange Act.

Material Omissions Concerning the Background Process of the Proposed Transaction

       57.       The Registration Statement omits material information relating to the sale process

leading up to the Proposed Transaction.

       58.       In connection with Energen’s outreach to potentially interested parties, the

Registration Statement sets forth that:

       Of the companies contacted, three (all of which were among the top-tier potential
       counterparties) entered into non-disclosure agreements with Energen and were
       subsequently provided with certain non-public information, including
       Diamondback (which signed a non-disclosure agreement dated June 15, 2018), a
       second oil and gas company (which signed a non-disclosure agreement dated June
       15, 2018, and is referred to as “Company A”) and a third oil and gas company
       (which signed a non-disclosure agreement dated June 26, 2018, and is referred to
       as “Company B”).

Registration Statement at 73. Yet, the Registration Statement fails to disclose whether the NDAs

Energen entered into with Company A and Company B include standstill provisions that are still

in effect and/or contain “don’t-ask-don’t-waive” (“DADW”) standstill provisions that are

presently precluding either of these prospective bidders from making a topping bid for the

Company.

       59.       The disclosure of the terms of the standstill provisions in the confidentiality

agreements Energen entered into with potential buyers is crucial to Energen stockholders being

fully informed of whether their fiduciaries have put in place restrictive devices to foreclose a

topping bid for the Company.

       60.       The omission of this information renders the statements in the “Background of

the Merger” section of the Registration Statement false and/or materially misleading in

contravention of the Exchange Act.

                                                17
         Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 18 of 25



Material Omissions Concerning Energen Insiders’ Potential Conflicts of Interest

       61.      The Registration Statement fails to disclose material information concerning

potential conflicts of interest faced by the Company’s directors and executive officers.

       62.      The August 14, 2018 joint press release announcing the Proposed Transaction

quotes Travis Stice, CEO of Diamondback, as stating, “We look forward to welcoming Energen’s

employees as members of the Diamondback team, and applaud them for the hard work and

dedication they have put forth to create this opportunity for the two teams to become one.”

Emphasis added.

       63.      However, the Registration Statement fails to disclose whether any of Energen’s

officers have secured employment after completion of the Proposed Transaction. The Registration

Statement further fails to disclose the details of any employment-related discussions and

negotiations that occurred between Diamondback and Energen executive officers, including who

participated in all such communications, when they occurred, and their content, as well as whether

any of Diamondback’s prior proposals or indications of interest mentioned management retention

or board membership in the combined company.

       64.      Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

This information is necessary for stockholders to understand potential conflicts of interest of

management and the Board, as that information provides illumination concerning motivations that

would prevent fiduciaries from acting solely in the best interests of the Company’s stockholders.

       65.      The omission of this information renders the statements in the “Background of

the Merger,” “Board of Directors and Management of Diamondback Following Completion of the

Merger,” and “Interests of Energen Directors and Executive Officers in the Merger” sections of



                                                18
         Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 19 of 25



the Registration Statement false and/or materially misleading in contravention of the Exchange

Act.

       66.       The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Registration

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other members of the Class will be unable to make

a fully-informed decision whether to vote in favor of the Proposed Transaction and are thus

threatened with irreparable harm warranting the injunctive relief sought herein.

                                             COUNT I

 Class Claims Against All Defendants for Violations of Section 14(a) of the Exchange Act
                    and SEC Rule 14a-9 Promulgated Thereunder

       67.       Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       68.       During the relevant period, defendants disseminated the false and misleading

Registration Statement specified above, which failed to disclose material facts necessary to make

the statements made, in light of the circumstances under which they were made, not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       69.       By virtue of their positions within the Company, the defendants were aware of

this information and of their duty to disclose this information in the Registration Statement. The

Registration Statement was prepared, reviewed, and/or disseminated by the defendants.                 It

misrepresented and/or omitted material facts, including material information about the actual

intrinsic standalone value of the Company, the financial analyses performed by the Company’s

financial advisors, the sales process for the Company, and potential conflicts of interest faced by

Company insiders. The defendants were at least negligent in filing the Registration Statement with

these materially false and misleading statements.

                                                  19
         Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 20 of 25



       70.      The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction.

       71.      By reason of the foregoing, defendants violated Section 14(a) of the Exchange

Act and SEC Rule 14a-9 promulgated thereunder.

       72.      Because of the false and misleading statements in the Registration Statement,

Plaintiff and the Class are threatened with irreparable harm, rendering money damages inadequate.

Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is corrected.

                                            COUNT II

                     Class Claims Against the Individual Defendants for
                       Violations of Section 20(a) of the Exchange Act

       73.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       74.      The Individual Defendants acted as controlling persons of Energen within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Energen and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements that Plaintiff contends are false and misleading.

       75.      Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause them to be corrected.

       76.      In particular, each of the Individual Defendants had direct and supervisory

                                                 20
         Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 21 of 25



involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Registration Statement at issue contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

        77.      In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction. The Registration Statement purports to describe the various issues and

information that they reviewed and considered—descriptions the Company directors had input

into.

        78.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

        79.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the Exchange

Act and SEC Rule 14a-9 promulgated thereunder, by their acts and omissions as alleged herein.

By virtue of their positions as controlling persons, these defendants are liable pursuant to Section

20(a) of the Exchange Act. As a direct and proximate result of defendants’ conduct, Energen’s

stockholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Energen, and against defendants, as follows:

        A.      Ordering that this action may be maintained as a class action and certifying

Plaintiff as the Class representative and Plaintiff’s counsel as Class counsel;



                                                  21
        Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 22 of 25



       B.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction

and any vote on the Proposed Transaction, unless and until defendants disclose and disseminate

the material information identified above to Energen stockholders;

       C.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff and the Class;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as SEC Rule 14a-9 promulgated thereunder;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff respectfully requests a trial by jury on all issues so triable.

Dated: October 17, 2018
                                                    Respectfully submitted,


                                                    /s/ David J. Guin
                                                    David J. Guin (ASB-3461-G67D)
                                                    Tammy M. Stokes (ASB-6084-K69T)
                                                    GUIN, STOKES & EVANS, LLC
                                                    300 Richard Arrington Jr. Blvd. North
                                                    Suite 600/Title Building
                                                    Birmingham, Alabama 35203
                                                    Tel: (205) 503-4505
                                                    Fax: (205) 226-2357
                                                    Email: davidg@gseattorneys.com
                                                            tstokes@gseattorneys.com

                                                    Attorneys for Plaintiff




                                                  22
       Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 23 of 25



OF COUNSEL:

WEISSLAW LLP
Richard A. Acocelli
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
Tel: (212) 682-3025
Fax: (212) 682-3010

BRAGAR EAGEL & SQUIRE, P.C.
Melissa A. Fortunato
885 Third Avenue, Suite 3040
New York, NY 10022
Telephone: (212) 308-5858
Facsimile: (212) 214-0506
Email: fortunato@bespc.com




              PLEASE SERVE DEFENDANTS BY CERTIFIED MAIL.




                                     23
Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 24 of 25
        Case 2:18-cv-01711-RDP Document 1 Filed 10/17/18 Page 25 of 25



     Transaction              Trade Date         Quantity     Price per Share
     (Purchase or Sale)
Purchase                  8/18/16          25 shares         $56.792
